DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 7-21 are pending, claim 6 having been cancelled and claims 8-21 having been withdrawn.  Applicant's response filed June 16, 2021 is acknowledged.
Claims 1-5 and 7 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a cleaning device” in line 1 and "a cleaning device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the cleaning device recited in line 3 is referring to the cleaning device recited in line 1.  The recitation in line 3 should likely read as “[[a]] the
Claim 1 also recites the limitation "the cleaning liquid supply device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “the cleaning liquid supply device” is referring to.  For purposes of examination, the recitation will be read as “the device for supplying the cleaning device with chemical liquid for cleaning.”  Appropriate correction is required.
Claims 2-5 and 7 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0357208 to Toyomatsu et al. (“the ‘208 application”).
As to claim 1, Toyomatsu discloses a chemical supply device for supplying a cleaning device comprising: a chemical inlet portion and a dilution water inlet portion (see Toyomatsu paragraph [0018] disclosing chemical supply sources 20, 30 and water source 10); and a first chemical liquid control unit fluidically connected to the chemical liquid inlet portion and the dilution water inlet portion (see Toyomatsu paragraphs [0020]-[0024] disclosing first chemical liquid solution dilution box 110 that is fluidically connected to the chemical supply sources and the water supply source) wherein the first chemical liquid control unit includes: a first chemical-liquid-flow rate control unit configured to receive a supply of chemical liquid from the chemical liquid inlet portion to control a flow rate of the chemical liquid (see Toyomatsu paragraph [0021] disclosing controller 113a, 113b); a first dilution-water-flow-rate control unit configured to receive a supply of a dilution water from the dilution water inlet portion to control a flow rate of the dilution water (see Toyomatsu paragraph [0022] disclosing controllers 111a, 111b); and a first mixing portion that mixes the chemical liquid and the dilution water from the first 
Toyomatsu further discloses a second chemical liquid control unit fluidically connected to the chemical liquid inlet portion and the dilution water inlet portion (see Toyomatsu paragraphs [0025]-[0028] disclosing second chemical liquid solution dilution box 120 that is fluidically connected to the chemical supply source and the water supply source) wherein the second chemical liquid control unit includes: a second chemical-liquid-flow rate control unit configured to receive a supply of chemical liquid from the chemical liquid inlet portion to control a flow rate of the chemical liquid (see Toyomatsu paragraph [0025] disclosing controller 123a, 123b); a second dilution-water-flow-rate control unit configured to receive a supply of a dilution water from the dilution water inlet portion to control a flow rate of the dilution water (see Toyomatsu paragraph [0025] disclosing controllers 121a, 121b); and a second mixing portion that mixes the chemical liquid and the dilution water from the second chemical-liquid-flow-rate control unit and the first dilution-water-flow-rate control unit (see Toyomatsu paragraphs [0025]-[0026] disclosing inline mixer 116).
While Toyomatsu discloses the device according to claim 1 and a cleaning device (see Toyomatsu Fig. 2, ref.#200) connected to the device according to claim 1, Toyomatsu does not explicitly disclose that the first and second chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution.  The ‘208 application discloses a similar device wherein chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution (see the ‘208 application Figs. 6 and 8, ref.#220, 222, 223) as well as having the first and second liquid control units be configured to supply the same cleaning device (see the ‘208 application Figs. 2 and 3 where first supply 96 and second supply 97 are fed to the same cleaning device 200 (specifically 220)).  The ‘208 application also discloses that 
As to claim 2, the combination of Toyomatsu and the ‘208 application discloses that the first and second chemical-liquid-flow-rate control units and the first and second dilution-water-flow-rate units can each include: a flowmeter configured to detect the flow rate of the chemical liquid or the dilution water and a flow rate control valve configured to perform a feedback control on the flow rate of the chemical liquid or the dilution water based on a detected value of the flowmeter (see Toyomatsu paragraphs [0020]-[0027] disclosing that the control units can measure the flow rates and the degree of opening of the valves are feedback controlled).
As to claim 7, the combination of Toyomatsu and the ‘208 application discloses that the second chemical liquid control unit can be further configured to supply a substrate waiting for cleaning in the cleaning device with the chemical liquid after dilution (see Toyomatsu Fig.2, ref.#221, 241; the ‘208 application Fig. 8, ref.#221, 241).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0357208 to Toyomatsu et al. (“the ‘208 application”) as applied to claim 2 above, and further in view of U.S. Patent No. 4,545,244 to Yasuda et al.
Toyomatsu and the ‘208 application are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 3, the combination of Toyomatsu and the ‘208 application does not explicitly disclose that at least one of the control units includes an ultrasonic flowmeter as the flowmeter.  Use of ultrasonic flowmeters are known in the art and does not provide patentable significance (see Yasuda Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an ultrasonic flowmeter as at least one of the flowmeters as disclosed by Yasuda since Yasuda discloses the benefits of ultrasonic flowmeters, including being an inexpensive flowmeter that continuously provides a good measure of the flow rate of the fluid (see Yasuda Abstract and col. 3, lines 3-20).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0357208 to Toyomatsu et al. (“the ‘208 application”) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2011/0209560 to Ito et al.
Toyomatsu and the ‘208 application are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 4, the combination of Toyomatsu and the ‘208 application does not explicitly disclose that in at least one of the first and second chemical-liquid-flow-rate control units and the first and second dilution-water-flow-rate units, the flow rate control valve is a motor valve whose degree of opening is changed by a motor.  Use of motor valves to adjust flow rates is known in the art and does not provide patentable significance (see Ito paragraphs [0087], [0093], [0097], [0110]).  It would have .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-009818A to Toyomatsu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0357208 to Toyomatsu et al. (“the ‘208 application”) as applied to claim 1 above, and further in view of JP2013-059735A to Sakai (see machine translation).
Toyomatsu and the ‘208 application are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, the combination of Toyomatsu and the ‘208 application does not explicitly disclose that the first chemical liquid control unit further includes a suck back valve unit on a downstream side of the first mixing operation.  Use of suck back valves is known in the art and does not provide patentable significance (see Sakai paragraph [0003]-[0004]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a suck back valve prior to the dispense nozzle as disclosed by Sakai in order to prevent unwanted drips (see Sakai paragraphs [0003]-[0004]).

Response to Arguments
Applicant’s amendment to claim 1 reciting that the second chemical liquid control unit fluidically is connected to the same chemical liquid portion appears to overcome the disclosure of Eitoku.
Applicant's other arguments filed June 16, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant appears to rely (i.e., that the first chemical liquid control unit is configured to only supply the upper surface while the second In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites “wherein the first and second chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution.”  Toyomatsu discloses that the first chemical liquid control unit can be configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution (see Toyomatsu Fig. 2, where first supply 96 supplies the first surface 222 and second surface 223 of cleaning device 220) and also that the second chemical liquid control unit can be configured to supply each of a first surface and a second surface of an identical substrate installed in a cleaning device with the chemical liquid after dilution (see Toyomatsu Fig. 2, where first supply 97 supplies the first surface 242 and second surface 243 of cleaning device 240).  The ‘208 application discloses that the first supply 96, 96a and the second supply 97, 97a can be used to supply the same cleaning device 220, 220a (see the ‘208 application Figs. 2 and 3).  The ‘208 application also discloses that instead of the cleaning device 200 of Figs. 2 and 3, the cleaning device 200 of Figs. 6 can be employed (see the ‘208 application paragraph [0141]) and it is noted that Figs. 2 and 3 discloses that a first and second chemical liquid control unit can be configured to supply the same identical substrate cleaning portion, which would have the first and second chemical liquid control units be configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the cleaning liquid after dilution.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Toyomatsu and the ‘208 application such that the first and second chemical liquid control units are configured to supply each of a first surface and a second surface of an identical substrate installed in the cleaning device with the chemical liquid after dilution as 
If it is Applicant’s argument that the combination of Toyomatsu and the ‘208 application does not disclose that the first supply supplies only the upper nozzle of the cleaning device while the second supply only supplies the lower nozzle of the same cleaning device, then as discussed above, said limitations are not in the claim itself because the claims appear to encompass that the both the upper and lower nozzles can be supplied by both of the first supply and the second supply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714